DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 08/02/2021 for application number 17/391,106. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-15 are presented for examination.

Priority
This application has claimed the benefit of Japanese Application Number JP2020-161405 filed on 09/25/2020. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.




References Cited but not Used
Farnham, IV et al. (US 2016/0371553 A1) – describes a system that tracks a plurality of vehicles within a fleet to gather information about each driver and their driving, determining scores/rating for each event and overall score/rating for the driver. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto et al. (US 2011/0153199 A1).

Regarding claim 1, Morimoto teaches a driving evaluation device comprising: 
a first memory [Fig. 4, (22), Para. 51, memory to store instructions]; and 
a first processor that is coupled to the first memory [Fig. 4, (20), Para. 50, CPU to execute instructions stored in memory], wherein the first processor is configured to: cause driving information pertaining to dangerous driving incidents collected from a vehicle to be stored in a storage unit together with types and danger ratings of the dangerous driving incidents [Fig. 5, (S12-S14), Paras. 65-74, 117, 121, recording driving events and information (video/audio) and classifying each event based on type and location to determine danger level (i.e. rating)], 
generate evaluation information pertaining to a driver of the vehicle based on the driving information collected from the vehicle [Figs. 7-8, (S24), Para. 83, determiner event at a location to generate available information (i.e. evaluation information)], 
retrieve dangerous driving incidents pertaining to the driver based on at least one of the types or the danger ratings [Fig. 7, (S24), Para. 83, retrieve event information], and 
provide, to a user, the evaluation information that has been generated and driving information pertaining to the dangerous driving incidents that have been retrieved [Figs. 7-9, (S26-S28), Paras. 87-89, user can select events at a location to view the event information (i.e. video/audio)].

Regarding claims 2, 7, and 12, Morimoto teaches all of the limitations of claim 1 as described above. Morimoto further teaches wherein the first processor is configured, in a case in which a new dangerous driving incident has occurred, to provide driving information pertaining to the new dangerous driving incident that has occurred [Fig. 16, Para. 123, each event is listed by date/time having the most recent event at the location listed at the top].

Regarding claim 6, Morimoto teaches a driving evaluation method performed by a processor [Fig. 4, (20), Para. 50, CPU to execute instructions stored in memory], the method comprising: 
causing driving information pertaining to dangerous driving incidents collected from a vehicle to be stored in a storage unit together with types and danger ratings of the dangerous driving incidents [Fig. 5, (S12-S14), Paras. 65-74, 117, 121, recording driving events and information (video/audio) and classifying each event based on type and location to determine danger level (i.e. rating)], 
generating evaluation information pertaining to a driver of the vehicle based on the driving information collected from the vehicle [Figs. 7-8, (S24), Para. 83, determiner event at a location to generate available information (i.e. evaluation information)], 
retrieving dangerous driving incidents pertaining to the driver based on at least one of the types or the danger ratings [Fig. 7, (S24), Para. 83, retrieve event information], and 
providing, to a user, the evaluation information that has been generated and driving information pertaining to the dangerous driving incidents that have been retrieved [Figs. 7-9, (S26-S28), Paras. 87-89, user can select events at a location to view the event information (i.e. video/audio)].

Regarding claims 8 and 13, Morimoto teaches all of the limitations of claim 6 as described above. Morimoto further teaches receiving a selection of one of the dangerous driving incidents by the user from a plurality of the dangerous driving incidents that have been retrieved by the processor [Figs. 7-9, (S26), Para. 87, user selects event indicator on map], and causing an image of driving information relating to the dangerous driving incident pertaining to the user's selection that has been received to be displayed so as to be viewable by the user [Figs. 7, 9, (S28), Para. 89, upon selection of event indicator, displaying the event information to the user (i.e. video/audio)].

Regarding claims 9 and 14, Morimoto teaches all of the limitations of claim 8 as described above. Morimoto further teaches wherein: the driving information that is stored includes places of occurrence of the dangerous driving incidents [Para. 76, each event contains information corresponding to time, location, type, and file name], and the method further comprising: by a second processor, causing an icon for indicating, at corresponding points on a map, the places of occurrence of the dangerous driving incidents and displaying images of the driving information corresponding to the dangerous driving incidents to be displayed together with the map [Figs. 7-8, (S24-S25), Para. 83, detecting event at a location and indicating the event at the corresponding location on a map].

Regarding claims 10 and 15, Morimoto teaches all of the limitations of claim 8 as described above. Morimoto further teaches wherein: the driving information that is stored includes dates and times of occurrence of the dangerous driving incidents [Para. 76, each event contains information corresponding to time, location, type, and file name], and the method further comprising: in a case in which a selection of one of the types from a plurality of the types has been received, by a second processor, causing an image of most recent driving information corresponding to the selected type to be displayed [Figs. 7, 16, Paras. 76, 123, displaying the events based on type at a location, with each event listed based on recency (i.e. most recent at top of list)].

Regarding claim 11, Morimoto teaches a non-transitory storage medium storing a program executable by a first processor to perform a driving evaluation process comprising:
causing driving information pertaining to dangerous driving incidents collected from a vehicle to be stored in a storage unit together with types and danger ratings of the dangerous driving incidents [Fig. 5, (S12-S14), Paras. 65-74, 117, 121, recording driving events and information (video/audio) and classifying each event based on type and location to determine danger level (i.e. rating)], 
generating evaluation information pertaining to a driver of the vehicle based on the driving information collected from the vehicle [Figs. 7-8, (S24), Para. 83, determiner event at a location to generate available information (i.e. evaluation information)], 
retrieving dangerous driving incidents pertaining to the driver based on at least one of the types or the danger ratings [Fig. 7, (S24), Para. 83, retrieve event information], and 
providing, to a user, the evaluation information that has been generated and driving information pertaining to the dangerous driving incidents that have been retrieved [Figs. 7-9, (S26-S28), Paras. 87-89, user can select events at a location to view the event information (i.e. video/audio)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US 2011/0153199 A1) in view of Knag et al. (US 2021/0295621 A1).

Regarding claim 3,  Morimoto teaches all of the limitations of claim 1 as described above. Morimoto further teaches the driving evaluation device of claim 1 [Fig. 4, driving recorder device (See claim 1)]; receive a selection of one of the dangerous driving incidents by the user from a plurality of the dangerous driving incidents that have been retrieved by the first processor [Figs. 7-9, (S26), Para. 87, user selects event indicator on map], and cause an image of driving information relating to the dangerous driving incident pertaining to the user's selection that the processor has received to be displayed so as to be viewable by the user [Figs. 7, 9, (S28), Para. 89, upon selection of event indicator, displaying the event information to the user (i.e. video/audio)].

But, Morimoto does not explicitly teach a terminal carried by the user and including a second memory and a second processor that is coupled to the second memory, wherein the second processor is configured to perform a set of functions.
However, Kang teaches a terminal carried by the user and including a second memory and a second processor that is coupled to the second memory [Figs. 1, 4, (400, 420, 450), Paras. 98, 186, 195, connected service system including a mobile terminal (400) carried by the user], wherein the second processor is configured to receive a selection of driving information [Figs. 5-6, (S4107, 611), Paras. 220, 250-252, receive driving information and selection by user]; and cause an image of driving information pertaining to the user’s selection that the second processor has received to be displayed so as to be viewable by the user [Figs. 5-6, (S4107, 611), Paras. 220, 250-252, display driving information based on user selection].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the driving events recorder and display of Morimoto and incorporate the remote access of driving records of Kang to allow the system to display driving records of user from remote locations and devices.
A person having ordinary skill in the art would have been motivated to modify and include the remote access of driving records to allow the user to access their driving record from a remote location and device, creating an efficient and user friendly system.

Regarding claim 4, Morimoto as modified by Kang teaches all of the limitations of claim 3 as described above. Morimoto further teaches the driving information that is stored includes places of occurrence of the dangerous driving incidents [Para. 76, each event contains information corresponding to time, location, type, and file name], and the processor is configured to cause an icon for indicating, at corresponding points on a map, the places of occurrence of the dangerous driving incidents and displaying images of the driving information corresponding to the dangerous driving incidents to be displayed together with the map [Figs. 7-8, (S24-S25), Para. 83, detecting event at a location and indicating the event at the corresponding location on a map].
Kang further teaches the second processor [Figs. 1, 4, (400, 420, 450), Paras. 98, 186, 195, connected service system including a mobile terminal (400) carried by the user] causing display of information [Figs. 5-6, (S4107, 611), Paras. 220, 250-252, display driving information based on user selection].

Regarding claim 5, Morimoto as modified by Kang teaches all of the limitations of claim 3 as described above. Morimoto further teaches wherein: the driving information that is stored includes dates and times of occurrence of the dangerous driving incidents [Para. 76, each event contains information corresponding to time, location, type, and file name], and the processor is configured, in a case in which the second processor has received a selection of one of the types from a plurality of the types, to cause an image of most recent driving information corresponding to the selected type to be displayed [Figs. 7, 16, Paras. 76, 123, displaying the events based on type at a location, with each event listed based on recency (i.e. most recent at top of list)].
Kang further teaches the second processor [Figs. 1, 4, (400, 420, 450), Paras. 98, 186, 195, connected service system including a mobile terminal (400) carried by the user] causing display of information [Figs. 5-6, (S4107, 611), Paras. 220, 250-252, display driving information based on user selection].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179